 

Exhibit 10.2

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

 

Champions Oncology, Inc.

 

WARRANT

 

Warrant No. [•]   Dated: March 13, 2015

 

Champions Oncology, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [Name_of_Investor] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of [•]
fully paid and non-assessable shares of common stock, $0.001 par value per share
(the “Common Stock”), of the Company (each such share, a “Warrant Share” and all
such shares, the “Warrant Shares”) at an exercise price equal to $0.48 per share
(subject to appropriate adjustment provided in Section 9 herein, the “Exercise
Price”), at any time after the date hereof (the “Initial Exercise Date”) and
through and including the date that is sixty (60) months from the date hereof
(or, if such date is not a Business Day, on the Business Day immediately
following such date) (the “Expiration Date”), subject to the following terms and
conditions. This Warrant (this “Warrant”) is one of a series of similar warrants
issued pursuant to that certain Securities Purchase Agreement, dated as of March
11, 2015, by and among the Company and the Investors identified therein (the
“Purchase Agreement”). All such warrants are referred to herein, collectively,
as the “Warrants.”

 

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

 

2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

3. Transfers and Registration of Transfers. The Holder may sell, transfer,
assign, pledge or otherwise dispose of this Warrant, in whole or in part, as
long as such sale or other disposition is made pursuant to an effective
registration statement or an exemption from the registration requirements of the
Securities Act, in which case the Holder shall provide an opinion of counsel
reasonably acceptable to the Company that such transfer or other disposition is
so exempt. Upon such transfer or other disposition (other than a pledge), the
Holder shall deliver this Warrant to the Company together with a written notice
to the Company, substantially in the form of the Transfer Notice attached hereto
as Exhibit A (the “Transfer Notice”), indicating the person or persons to whom
this Warrant shall be transferred and, if less than all of this Warrant is
transferred, the number of Warrant Shares to be covered by the part of this
Warrant to be transferred to each such person. The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Transfer Notice duly completed and signed, to the
Company at its address specified in the Purchase Agreement. Within three (3)
Business Days of any such registration of transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.

 

 

 

 

4. Exercise and Duration of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the Initial Exercise Date and including the
Expiration Date, as to all or any part of the Warrant Shares covered hereby. At
6:00 p.m., New York City time on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.

 

(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) either (A) in the case of a
cash exercise in immediately available funds (“Cash Exercise”), payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised, or (B) in the event of a Cashless Exercise (as defined below),
no payment is required; and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

 

(c) In the case of a dispute between the Company and the Holder as to the
calculation of the Exercise Price or the number of Warrant Shares issuable
hereunder (including, without limitation, the calculation of any adjustment
pursuant to Section 9 below), the Company shall issue to the Holder the number
of Warrant Shares that are not disputed within the time periods specified in
Section 5 below and shall submit the disputed calculations to a certified public
accounting firm of national recognition (other than the Company’s regularly
retained accountants) within three (3) Business Days following the Company’s
receipt of the Holder’s Exercise Notice. The Company shall cause such accountant
to calculate the Exercise Price and/or the number of Warrant Shares issuable
hereunder and to notify the Company and the Holder of the results in writing no
later than three (3) Business Days following the day on which such accountant
received the disputed calculations (the “Dispute Procedure”). Such accountant’s
calculation shall be deemed conclusive absent manifest error. The fees of any
such accountant shall be borne by the party whose calculations were most at
variance with those of such accountant.

 

2

 

 

5. Delivery of Warrant Shares.

 

(a) Upon exercise of this Warrant, the Company shall, (A) in the case of a Cash
Exercise, no later than the close of business on the later to occur of (i) the
third (3rd) Business Day following the Exercise Date set forth in such Exercise
Notice and (ii) such later date on which the Company shall have received payment
of the Exercise Price, (B) in the case of a Cashless Exercise, no later than the
close of business on the third (3rd) Business Day following the Exercise Date
set forth in such Exercise Notice, and (C) with respect to Warrant Shares that
are the subject of a Dispute Procedure, the close of business on the third (3rd)
Business Day following the determination made pursuant to Section 4(c) (each of
the dates specified in (A), (B) or (C) being referred to as a “Delivery Date”),
the Company shall promptly issue or cause to be issued and cause to be delivered
to or upon the written order of the Holder and in such name or names as the
Holder may designate, a certificate for the Warrant Shares issuable upon such
exercise, free of restrictive legends unless a legend is required to be placed
on the certificate pursuant to Section 2.1(f) of the Purchase Agreement. The
Holder, or any Person so designated by the Holder to receive Warrant Shares,
shall be deemed to have become the holder of record of such Warrant Shares as of
the Exercise Date. The Company shall, provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program (“FAST”), use its commercially reasonable efforts to credit
such aggregate number of Warrant Shares to which the Holder is entitled pursuant
to such exercise to the Holder’s or its designee’s balance account with DTC
through its Deposit Withdrawal Agent Commission system (“DWAC”); provided
further, that the Holder provides the Company the reasonably necessary details
to effect the foregoing DWAC delivery. In the event that the Transfer Agent is
not a participant in FAST, or if the Warrant Shares are not otherwise eligible
for delivery through FAST, or if the Holder so specifies in an Exercise Notice
or otherwise in writing on or before the Exercise Date, the Company shall effect
delivery of Warrant Shares by delivering to the Holder or its nominee physical
certificates representing such Warrant Shares, no later than the close of
business on such Delivery Date. Warrant Shares delivered to the Holder shall not
contain any restrictive legend as long as such Warrant Shares have been resold
(as certified in writing by the Holder to the Company (x) pursuant to an
effective Registration Statement (as defined in the 2015 Amended and Restated
Registration Rights Agreement) or (y) pursuant to Rule 144 under the Securities
Act.

 

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares; provided, however, that the Holder shall be
entitled to exercise all or any portion of such New Warrant at any time
following the time at which this Warrant is exercised, regardless of whether the
Company has actually issued such New Warrant or delivered to the Holder a
certificate therefor.

 

(c) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares.

 

(d) In the event that the Company fails for any reason to deliver to the Holder
the number of Warrant Shares specified in the applicable Exercise Notice on or
before the Delivery Date therefor (an “Exercise Default”), the Company shall pay
to the Holder payments (“Exercise Default Payments”) in the amount of (i)
(N/365) multiplied by (ii) the aggregate Exercise Price of the Warrant Shares
which are the subject of such Exercise Default multiplied by (iii) the lower of
twelve percent (12%) per annum and the maximum rate permitted by applicable law
(the “Default Interest Rate”), where “N” equals the number of days elapsed
between the original Delivery Date of such Warrant Shares and the date on which
all of such Warrant Shares are issued and delivered to the Holder. Cash amounts
payable hereunder shall be paid on or before the fifth (5th) Business Day of
each calendar month following the calendar month in which such amount has
accrued.

 

3

 

 

(e) In the event of an Exercise Default, the Holder may, upon written notice to
the Company, regain on the date of such notice the rights of the Holder under
the exercised portion of this Warrant that is the subject of such Exercise
Default. In such event, the Holder shall retain all of the Holder’s rights and
remedies with respect to the Company’s failure to deliver such Warrant Shares
(including without limitation the right to receive the cash payments specified
in Section 5(d) above); provided, however, that such cash payments shall cease
to accrue effective as of the date of such notice.

 

(f) The Holder’s rights and remedies hereunder are cumulative, and no right or
remedy is exclusive of any other. In addition to the amounts specified herein,
the Holder shall have the right to pursue all other remedies available to it at
law or in equity (including, without limitation, a decree of specific
performance and/or injunctive relief). Nothing herein shall limit the Holder’s
right to pursue actual damages for the Company’s failure to issue and deliver
Warrant Shares on the applicable Delivery Date (including, without limitation,
damages relating to any purchase of Common Stock by the Holder to make delivery
on a sale effected in anticipation of receiving Warrant Shares upon exercise,
such damages to be in an amount equal to (A) the aggregate amount paid by the
Holder for the Common Stock so purchased minus (B) the aggregate amount of net
proceeds, if any, received by the Holder from the sale of the Warrant Shares
issued by the Company pursuant to such exercise).

 

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

4

 

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 9(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) cash or any other asset, or rights to acquire
such assets, as a partial liquidating dividend or otherwise, including without
limitation any dividend or distribution to the Company’s stockholders in shares
(or rights to acquire shares) of capital stock of a subsidiary (in each case,
“Distributed Property”), then in each such case the Holder shall be entitled,
upon exercise of this Warrant for the purchase of any or all of the Warrant
Shares, to receive the amount of Distributed Property which would have been
payable to the Holder had such Holder been the holder of such Warrant Shares on
the record date for the determination of stockholders entitled to such
Distributed Property. The Company will at all times set aside in escrow and keep
available for distribution to such holder upon exercise of this Warrant a
portion of the Distributed Property to satisfy the distribution to which such
Holder is entitled pursuant to the preceding sentence. The Company shall deliver
written notice of such distribution of Distributed Property (a “Distribution
Notice”) to the Holder at least thirty (30) days prior to the earlier to occur
of (i) the record date for determining stockholders entitled to such
Distribution and (ii) the date on which such distribution is made (the
“Distribution Date”). In the Distribution Notice to a Holder, the Company must
indicate whether the Company has elected (A) to deliver to such Holder the same
amount and type of Distributed Property as though the Holder were a holder on
the determination date therefor of a number of shares of Common Stock into which
the this Warrant is exercisable as of such determination date (such number of
shares to be determined at the Exercise Price then in effect and without giving
effect to any limitations on such exercise) or (B) to reduce the Exercise Price
as of the determination date therefor by an amount equal to the fair market
value of the Distributed Property divided by the number of shares of Common
Stock as to which such distribution is to be made, such fair market value to be
reasonably determined in good faith by the independent members of the Company’s
Board of Directors. If the Company does not notify the Holders of its election
pursuant to the preceding sentence within two (2) Business Days following the
date on which the Company publicly announces a distribution, the Company shall
be deemed to have elected clause (A) of the preceding sentence.

 

5

 

 

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock owning more than 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or affiliated with the Persons making the tender or exchange
offer) tender or exchange their shares for other securities, cash or property,
or (iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange or any other transaction pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property of the Company or another entity (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, on a per
share basis, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise of this
Warrant (the “Alternate Consideration”). The aggregate Exercise Price for this
Warrant will not be affected by any such Fundamental Transaction, but the
Company shall apportion such aggregate Exercise Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. At the Holder’s request, any successor
to the Company or surviving entity in such Fundamental Transaction shall issue
to the Holder a New Warrant consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that the Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

 

(e) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 9(a), the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be adjusted proportionately, so
that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares, as applicable, shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment. In the event that at any time, as a result of an adjustment made
pursuant to this Section 9, the Holder of this Warrant shall, upon exercise of
this Warrant, become entitled to receive securities or assets (other than Common
Stock) then, wherever appropriate, all references herein to shares of Common
Stock shall be deemed to refer to and include such shares and/or other
securities or assets; and thereafter the number of such shares and/or other
securities or assets shall be subject to adjustment from time to time in a
manner and upon terms as nearly equivalent as practicable to the provisions of
this Section 9. Any adjustment made herein pursuant to Section 9(a) that results
in a decrease in the Exercise Price shall also effect a proportional increase in
the number of shares of Common Stock into which this Warrant is exercisable.

 

(f) Calculations. The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

6

 

 

(g) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9 or any change in the number or type of stock, securities and/or
other property issuable upon exercise of this Warrant, the Company at its
expense will promptly compute such adjustment or change in accordance with the
terms of this Warrant and prepare a certificate (an “Adjustment Notice”) setting
forth such adjustment or change, including a statement of the adjusted Exercise
Price and adjusted number or type of Warrant Shares or other securities issuable
upon exercise of this Warrant (as applicable), describing the transactions
giving rise to such adjustments or changes and showing in detail the facts upon
which such adjustment or change is based and, on or before the time that it
delivers an Adjustment Notice, publicly disclose the contents thereof. Upon
written request, the Company will promptly deliver a copy of each such
Adjustment Notice to the Holder and to the Transfer Agent. The failure of the
Company to deliver an Adjustment Notice shall not affect the validity of any
such adjustment.

 

(h) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least ten (10) Business Days prior
to the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such transaction
(or if no such date is applicable, at least ten (10) Business Days prior to the
closing or effectiveness of the transaction), and the Company will take all
steps reasonably necessary in order to insure that the Holder is given the
practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice. The
notice requirements in this Section 9(h) shall be in addition to the
requirements for notice in connection with Distributed Property as set forth in
Section 9(b) hereof.

 

10. Payment of Exercise Price. The Holder shall pay the Exercise Price
(i) through a Cash Exercise or (ii) if an effective Registration Statement is
not available for the resale of all of the Warrant Shares issuable hereunder at
the time an exercise notice, in the form attached hereto as Exhibit B (the
“Exercise Notice”), is delivered to the Company, through a “cashless exercise”
(a “Cashless Exercise”) in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:

 

          X = Y * [(A-B)/A]     where:             X = the number of Warrant
Shares to be issued to the Holder.         Y = the number of Warrant Shares with
respect to which this Warrant is being exercised.         A = the Market Price
(as defined below) as of the Exercise Date.         B = the Exercise Price.

 

7

 

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.
“Market Price” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a stock exchange, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the stock exchange on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  the volume weighted average price of the Common Stock for such date
(or the nearest preceding date) on the OTC Bulletin Board, (c) if the Common
Stock is not then listed or quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Investors of a majority in interest of the Shares then outstanding
and reasonably acceptable to the Company, the fees and expenses of which shall
be paid by the Company.

 

11. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section 11,
be issuable upon exercise of this Warrant, the Company shall, in lieu of issuing
any such fractional share, pay to the Holder an amount in cash equal to the
product resulting from multiplying such fraction by the Market Price as of the
Exercise Date.

 

12. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in the Purchase Agreement prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices or
communications shall be as set forth in the Purchase Agreement with respect to
the Company and, with respect to the Holder, the Holder’s last address as shown
on the Warrant Register.

 

13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

8

 

 

14. Limitation on Exercise.

 

[(a) The Company shall not effect the exercise of this Warrant, and the Holder
shall not have the right to exercise this Warrant, to the extent that after
giving effect to such exercise, such Person (together with such Person's
affiliates) would beneficially own in excess of 9.99% (the "Maximum Percentage")
of the shares of Common Stock outstanding immediately after giving effect to
such exercise. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by such Person and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (i)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company's
most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public
filing with the Securities and Exchange Commission, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within two (2) Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder and its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may waive the provisions of this Section 14 or
increase or decrease the Maximum Percentage to any other percentage specified in
such notice, but (i) any such waiver or increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Warrants.

 

(b) The Company’s obligation to issue shares of Common Stock in excess of any
limitation referred to in this Section 14 shall be suspended (and shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation, but in no event later than the Expiration Date.

 

(c) The provisions of this Section 14 shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 14 to
correct this Section 14 (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.]1

 

15. Miscellaneous.

 

(a) Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder. This Warrant may not be assigned by
the Company except to a successor in the event of a Fundamental Transaction.
This Warrant shall be binding on the parties hereto and their respective
successors and assigns. This Warrant shall be for the sole and exclusive benefit
of the Holder of this Warrant and nothing in this Warrant shall be construed to
confer upon any person other than the Holder of this Warrant any legal or
equitable right, remedy or claim hereunder.

 



 



1 ONLY WITH RESPECT TO NEA.

 

9

 

 

(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(c) Nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company. Until
the exercise of this Warrant, the Holder shall not have nor exercise any rights
by virtue hereof as a stockholder of the Company. Notwithstanding the foregoing,
in the event (a) the Company effects a split of the Common Stock by means of a
stock dividend and the Exercise Price of and the number of Shares are adjusted
as of the date of the distribution of the dividend (rather than as of the record
date for such dividend), and (b) the Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Holder shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the laws of the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the city of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under Section 12 hereof and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. The Company hereby waives
all rights to a trial by jury.

 

(e) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(f) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(g) No amendment, modification or other change to, or waiver of any provision
of, this Warrant may be made unless such amendment, modification or change is
(i) set forth in writing and is signed by the Company and (ii) agreed to in
writing by the holders of Warrants exercisable for a majority of the number of
shares into which the all of the then outstanding Warrants issued pursuant to
the Purchase Agreement are exercisable (without regard to any limitation
contained herein on such exercise), it being understood that upon the
satisfaction of the conditions described in (i) and (ii) above, each Warrant
(including any Warrant held by the Holder who did not execute the agreement
specified in (ii) above) shall be deemed to incorporate any amendment,
modification, change or waiver effected thereby as of the effective date
thereof.

 

SIGNATURE PAGE FOLLOWS

 

10

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

          CHAMPIONS ONCOLOGY, INC.         By:  

/s/ Joel Ackerman 

  Name:  

 Joel Ackerman

  Title:  

 Chief Executive Officer

 

11

 

 

EXHIBIT A

 

TRANSFER NOTICE

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                     the right represented by the within Warrant to purchase
                     shares of Common Stock of Champions Oncology, Inc. to which
the within Warrant relates and appoints                      attorney to
transfer said right on the books of Champions Oncology, Inc. with full power of
substitution in the premises.

 



Dated:                     ,                        (Signature must conform in
all respects to name of holder as specified on the face of the Warrant)        
              Address of Transferee                                        
Taxpayer Identification Number



 

 

 

 

 

EXHIBIT B

 

(To be executed by the Holder to exercise the right to purchase shares of

 

Common Stock under the foregoing Warrant)

 

To Champions Oncology, Inc.:

 

The undersigned is the Holder of Warrant No.              (the “Warrant”) issued
by Champions Oncology, Inc., a Delaware corporation (the “Company”). [The
undersigned Holder acknowledges that the sale, transfer, assignment or
hypothecation of the Warrant Shares to be issued upon exercise of this Warrant
is subject to the terms and conditions contained in Section 14 of this
Warrant.]2 Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

 



1. The Warrant is currently exercisable to purchase a total of
                     Warrant Shares.

 

2. The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

3. The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

             “Cash Exercise” under Section 10      

 

             “Cashless Exercise” under Section 10

 

4. If the holder has elected a Cash Exercise, the holder shall pay the sum of
$         to the Company in accordance with the terms of the Warrant.

 

5. Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

6. Following this exercise, the Warrant shall be exercisable to purchase a total
of                      Warrant Shares.

 

 



2 Include in NEA warrant only.

 

 

 

 



Dated:                      ,                Name of Holder:     (Print)        
By:         Name:         Title:    



 



    (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)           Taxpayer Identification Number      

ACKNOWLEDGED AND AGREED TO this      day of             , 20    

          CHAMPIONS ONCOLOGY, INC.           By:         Name:         Title:  
     



 

 

